Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on March 24, 2021.

Information Disclosure Statement
By initialing each of the cited references on the attached 1449 forms mailed in correlation to the IDS filed on December 6, 2022, the Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.
	
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on November 30, 2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2016/0120545).
In reference to claim 1, SHELTON, IV et al discloses a cartridge comprising: a body (figure 2) having a tissue supporting deck extending along a longitudinal axis (defined by channel 42); an inner proximal-most fastener cavity (see Diagram I of figure 2 below) arranged in an inner longitudinal row of cavites defined in the deck of the cartridge body; an intermediate proximal-most fastener cavity (see Diagram I of figure 2 below) arranged in an intermediate longitudinal row of cavites defined in the deck of the cartridge body; an outer proximal most cavity (see Diagram I of figure 2 below) arranged in an outer longitudinal row of cavites defined in the deck of the cartridge body; drivers 160 positioned in each of the cavities to eject fasteners 50 thereon; each fastener having a crown supporting a proximal leg and a distal leg; and wherein the inner proximal-most fastener cavity, the intermediate proximal-most fastener cavity and the outer proximal-most cavity are longitudinally offset from one another.

    PNG
    media_image1.png
    514
    618
    media_image1.png
    Greyscale

Diagram I
	It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have offset the outer proximal most fastener cavity and the inner proximal-most fastener by a longitudinal length that is less than half the length of the fastener crown(s) positioned therein, since paragraphs 61 and 79 of SHELTON, IV et al.  state such a modification would provide a desired hemostasis effect to tissue fastened by the staples.  Furthermore, it has been held that discovering an optimum value of a result effective variable (i.e. longitudinal offset dimension) involves only routine skill in the art1; particularly, since Applicant has not noted any unpredictable advantage from a longitudinal offset as claimed.  
	Regarding claim 2, SHELTON, IV et al. illustrates equal spacing between the inner and, intermediate rows of cavities, and between the intermediate and outer rows of cavities.
	With respect to claim 5, SHELTON, IV et al. discloses each of the rows of fastener cavities to be of different heights (figure 2).
	In reference to claim 6, SHELTON, IV et al. discloses the tissue-supporting deck to be symmetrical relative to longitudinal axis along which channel 42 extends.
	Regarding claims 7 and 8, figure 11 of SHELTON, IV et al. discloses fasteners of the inner row to be of a first height C, the fasteners of the intermediate row to be of a second height B, and the fasteners of the outer row to be of a third height A; wherein the first, second and third heights are different, such that the staples of each respective row are of different heights (figure 12).
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2016/0120545) in view of SHELTON, IV et al. (US 7,934,630).
	In reference to claims 3 and 4, SHELTON, IV et al. (‘545) discloses each (i.e. inner, intermediate and outer) row of fastener cavities to have an equal number (i.e. fifteen cavities- figure 2) of fastener cavities, but does not disclose the rows to have different spacings therebetween.  SHELTON, IV et al. (‘630) discloses a cartridge comprising a cartridge body with an inner, intermediate and outer row of staple cavities; wherein the spacing between each of the row of staple cavities is different (figure 45).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the cartridge body of SHELTON, IV et al. (‘545) to space the rows of fastener cavities differently, as shown by SHELTON, IV et al. (‘630), since paragraphs 61 and 79 of SHELTON, IV et al. suggests such a modification would provide a desired hemostasis effect to tissue fastened by the staples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 9, 2022





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).